541 So.2d 15 (1989)
Ex parte Carlos J. SUBEL.
(Re Carlos J. Subel v. State of Alabama).
87-1431.
Supreme Court of Alabama.
March 3, 1989.
Brenda Dunn Watson, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 537 So.2d 78.
ADAMS, Justice.
We granted our writ of certiorari in this case to determine whether Subel's rights *16 were violated when he was denied his "good time" status for violation of rules regulating the Supervised Intensive Restitution ("SIR") program.
However, while this case was pending here, Subel escaped. He thereby abandoned his appeal and his petition for certiorari. Jett v. State, 46 Ala.App. 290, 241 So.2d 131 (1970), and Hall v. Alabama, 700 F.2d 1333 (11th Cir.1983), cert. denied, 464 U.S. 859, 104 S.Ct. 183, 78 L.Ed.2d 163 (1983).
The fact that Subel was subsequently recaptured does not alter the fact that his appeal was due to be dismissed in accordance with the above authorities. Had Subel voluntarily returned to custody prior to the dismissal of his case, then Jett and Hall, supra, may have provided for a different result.
The writ is due to be quashed.
WRIT QUASHED.
HORNSBY, C.J., and MADDOX, JONES, ALMON, SHORES, HOUSTON and STEAGALL, JJ., concur.